Citation Nr: 1621247	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-05 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and anxiety.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2005 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran's appeal has previously been remanded by the Board in October 2013, and March 2015.  

In January 2014, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

The Board has recharacterized the issue of entitlement to service connection for PTSD to more broadly include entitlement to service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, they are seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Pursuant to the March 2015 Board remand, the Veteran's thoracolumbar spine was examined, and it was determined that the Veteran's thoracolumbar strain was related to his service.  The Veteran was subsequently granted service connection in a July 2015 rating decision.  Therefore, that claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD, and anxiety, etiologically related to military service or to any incident incurred therein.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD, and anxiety, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310, 4.125(a) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in April 2012, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The April 2012 VCAA letter was sent prior to the rating decision in August 2012.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The prior remand instructions were substantially complied with for the Veteran's claim.  The March 2015 Board remand instructions requested a nexus opinion regarding the Veteran's acquired psychiatric disorder, to include PTSD and anxiety disorder.  VA psych examinations were conducted in June 2015, and August 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The June and August 2015 exams are adequate, as the examination reports show that the examiners considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

The Veteran was also provided an opportunity to set forth his contentions during a videoconference Board hearing in January 2014, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Here, however, there is no showing or allegation that a psychosis manifested to any degree within one year of service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).
	
The Veteran's alleged stressors are premised on the Veteran's fear of hostile military or terrorist activity and/or that he engaged in combat.  As the evidence fails to show a diagnosis of PTSD during service the provisions of 38 C.F.R. § 3.304(f)(1) are not for consideration.  Furthermore, there is no allegation or evidence that the Veteran was a prisoner-of-war, or that the Veteran's alleged stressors are premised on an in-service personal assault.  Thus, the provisions of 38 C.F.R. §§ 3.304(f)(4)-(5) are not for consideration.

Pursuant to 38 C.F.R. § 3.304(f)(2), if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Pursuant to 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

[Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.]

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran's STRs are silent to any psychological complaints.  The Veteran in December 2011 claimed PTSD based on his award of the Combat Action Badge.  In January 2012 an initial evaluation note indicates that the Veteran had a negative screen for PTSD.  The Veteran also denied having mental health symptoms, specifically denying insomnia, depression, suicide and homicidal ideation.

In May 2012 the Veteran underwent an initial PTSD Disability Benefits Questionnaire (DBQ).  The examiner determined that the Veteran did not have a diagnosis of PTSD which conformed to the DSM-IV criteria.  The Veteran was assessed with an anxiety disorder at the examination.  The examiner noted that the Veteran did not seek psychiatric treatment before, during, or after his military service.  The Veteran alleged the stressors of: (1) observing men with weapons leave an explosive on a motorcycle which injured American soldiers, (2) receiving rocket fire while on the ground, and (3) during an air assault an RPG exploded close to his door.  The examiner determined that all the alleged stressors were adequate to support the diagnosis of PTSD, and related to the Veteran's fear of hostile military or terrorist activity.  The Veteran also reported the stressor of transporting dead bodies from combat zones.  The examiner noted the Veteran's symptoms of anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances in mood.  

In the Veteran's Notice of Disagreement, received in September 2012, the Veteran attested to having vivid dreams, conflicts with others, and elevated startle response.  At the Veteran's January 2014 videoconference hearing, the Veteran stated that his PTSD symptoms began in-service, reiterated his stressor experiences, confirmed  that he did not seek psychiatric treatment in-service, and endorsed having sleep impairment, and that he was apprehensive about making new relationships. 

In June 2015 the Veteran was afforded a mental disorders DBQ.  The examiner reviewed the Veteran's VA treatment records from May 2012 to September 2014 and determined that the Veteran did not have a diagnosis of PTSD in accordance with the DSM-IV.  The examiner also stated that it was unclear if the Veteran had a current psychiatric condition at all.  After a review of the Veteran's medical treatment, and examinations, the examiner relied on the fact that the Veteran's STRs were silent for PTSD or anxiety symptoms, and that his reports of anxiety since discharge have been inconsistent.  The examiner chronicled the Veteran's VA treatment records in making the conclusion.  The examiner also determined that the most recent records indicated that the Veteran failed to report symptoms of anxiety.  

In August 2015 the Veteran was afforded an initial PTSD DBQ.  The examiner determined that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-5 criteria, and did not have any other mental disorder that conforms to the DSM-5 criteria.  The examiner noted a review of military service treatment and personnel records, enlistment examination, separation examination, and VA treatment records.  The examiner gave a full review of the Veteran's history.  In review of the records, the examiner noted that the Veteran had previously been denied service connection for anxiety disorder which was diagnosed in May 2012, as it was found to be unrelated to his military service.  The August 2015 examiner chronicled pertinent medical health history, stressors, behavior, and included behavioral observations.  The examiner concluded that the Veteran did not meet the criteria under the DSM-5 for PTSD.     

In order to prove service connection for PTSD, a Veteran must meet the criteria in 38 C.F.R. § 3.304(f).  Specifically, the Veteran may fulfill the elements in one of the subsections in addition to the requirement of medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a).  See 38 C.F.R. §§ 3.304(f)(1)-(5). Given that the Veteran does not currently have a medical diagnosis for PTSD, the claims fails for this reason.

In reaching this determination, the Board acknowledges the Veteran's claimed military stressors relating to fear of hostile military or terrorist activity and his receipt of the Combat Action Badge.  However, it does not change the requirement that a Veteran seeking service connection for PTSD have a diagnosis of such in accordance with the DSM.  38 C.F.R. § 3.304(f). VA regulations still require that a service connection claim be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of a current disability.  Absent evidence of a current disability of PTSD, the Board finds that service connection for PTSD is not warranted. 

In the instant claim, insufficient medical evidence exists to support a diagnosis of PTSD in accordance with the DSM.  While the record does show that the Veteran does have certain symptoms, of anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances in mood, and social isolation, his current symptomatology does not reflect a current diagnosis of PTSD.  The Veteran failed to have a qualifying diagnosis for PTSD at his May 2012, June 2015, and August 2015 examinations in accordance with the DSM.  The medical opinions provided were all well-reasoned and provided ample rationale to the Veteran's current condition and are afforded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board finds that the Veteran's psychological symptomatology does not fulfill the criteria for PTSD, but rather may be indicative of another acquired psychiatric disability.

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009), the Board must assess the other psychiatric disabilities associated with the Veteran.  The Veteran at his May 2012 VA examination was diagnosed with anxiety.  However, even after affording the Veteran the benefit of the doubt, and finding that the Veteran suffers from a current disability, the requisite nexus relating anxiety to service is absent from the record.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The May 2012 VA examiner did not link the Veteran's anxiety to his service, and the June and August 2015 examiners determined that the Veteran did not have a diagnosis of anxiety, which therefore in their opinion cannot be related to service.  Thus, a review of the medical evidence fails to show a link between the Veteran's anxiety and his military service. 
In addition to the medical evidence, the Board has also considered the Veteran's statements that he has an acquired psychiatric disability due to his military service, and that he has suffered from psychological symptoms since service.  However, a chronic psychiatric disorder such as PTSD and/or anxiety is not a medical condition a lay person is competent to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, his lay assertion that he has an acquired psychiatric disorder which is due to service lacks any probative value.  The Board finds that the lay evidence fails to provide a sufficiently probative positive nexus opinion.  

As the preponderance of the evidence is against the claims for service connection, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and anxiety is denied.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


